Exhibit 99.1 VILLAGE SUPER MARKET, INC. SPRINGFIELD, NEW JERSEY 07081 PHONE: (973) 467-2200 FAX: (973) 467-6582 VILLAGE SUPER MARKET, INC. REPORTS RESULTS FOR THE QUARTER AND YEAR ENDED JULY 27, 2013 Contact: Kevin Begley, CFO (973) 467-2200 – Ext. 220 Kevin.Begley@Wakefern.com Springfield, New Jersey – October 2, 2013 – Village Super Market, Inc. (NSD-VLGEA) today reported its results of operations for the fourth quarter and year ended July 27, 2013. Net income was $6,203,000 in the fourth quarter of fiscal 2013, a decrease of 31% from the fourth quarter of the prior year. Net income decreased due to lower gross profit percentages and higher operating expenses as a percentage of sales. Sales were $376,323,000 in the fourth quarter of fiscal 2013, an increase of 1.7% from the fourth quarter of the prior year. Same store sales also increased 1.7%. Sales continued to be impacted by economic weakness, high gas prices and high unemployment, which has resulted in increased sale item penetration and trading down. The Company expects same store sales in fiscal 2014 to increase from 1.5% to 3.5%. Net income was $25,784,000 in fiscal 2013 compared to $31,445,000 in fiscal 2012. Fiscal 2013 includes income from partnership distributions of $840,000 (net of tax), income from the national credit card lawsuit of $693,000 (net of tax) and a charge for the settlement of a landlord dispute of $376,000 (net of tax), while fiscal 2012 includes a favorable settlement of a pension withdrawal liability of $374,000 (net of tax). Excluding these items from both fiscal years, net income in fiscal 2013 declined 21% compared to the prior year primarily due to lower gross profit percentages and higher operating expenses as a percentage of sales, partially offset by reduced losses in the two Maryland stores compared to the prior year, which was their initial year of operations. Sales in fiscal 2013 were $1,476,457,000, an increase of 3.8% from the prior year. Sales increased due to the acquisition of a store in Old Bridge, New Jersey on January 29, 2012 and a same store sales increase of 2.9%. Village Super Market operates a chain of 29 supermarkets under the ShopRite name in New Jersey, Maryland and Eastern Pennsylvania. All statements, other than statements of historical fact, included in this Press Release are or may be considered forward-looking statements within the meaning of federal securities law. The Company cautions the reader that there is no assurance that actual results or business conditions will not differ materially from future results, whether expressed, suggested or implied by such forward-looking statements. The Company undertakes no obligation to update forward-looking statements to reflect developments or information obtained after the date hereof. The following are among the principal factors that could cause actual results to differ from the forward-looking statements: local economic conditions; uninsured losses; competitive pressures from the Company’s operating environment; the ability of the Company to maintain and improve its sales and margins; the ability to attract and retain qualified associates; the availability of new store locations; the availability of capital; the liquidity of the Company; the success of operating initiatives; consumer spending patterns; the impact of higher energy prices; increased cost of goods sold, including increased costs from the Company’s principal supplier, Wakefern; the results of litigation; the results of tax examinations; the results of union contract negotiations; competitive store openings and closings; the rate of return on pension assets; the success of establishing ShopRite’s presence in the Maryland market; and other factors detailed herein and in the Company’s filings with the SEC. VILLAGE SUPER MARKET, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (in Thousands except Per Share Amounts) (Unaudited) 13 Wks Ended 13 Wks Ended 52 Wks Ended 52 Wks Ended July 27, 2013 July 28, 2012 July 27, 2013 July 28, 2012 Sales $ Cost of sales Gross profit Operating and administrative expense Depreciation and amortization Operating income Income from partnerships Interest expense ) Interest income Income before income taxes Income taxes Net income $ Net income per share: Class A common stock: Basic $ Diluted $ Class B common stock: Basic $ Diluted $ Gross profit as a % of sales % Operating and administrative expense as a % of sales % % % %
